PEE CURIAM.
The discussion of all the material questions involved in this cause in the opinion by Judge Townsend in the court below (82 Fed. 228) is so full and satisfactory that we do not deem it necessary to go over them again in an opinion by this court. We do not mean to be understood, however, as indorsing his conclusion that (he product patent is void because of the prior process patent. The applications by the patentees for both patents were pending in the X>atent office concurrently, the application for the product patent being the earlier. As we are of the opinion that the product patent is void for want of novelty, for the other reasons assigned by Judge Townsend, it is unnecessary to consider whether it is void in view of the earlier issue of the process patent, and do not intend to pass upon that question. The decree is affirmed, with costs.